                   Case 2:20-cv-00647-JCC Document 1 Filed 04/29/20 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 8
     AMAZON.COM SERVICES LLC,
 9
                                        Petitioner,            No.
10
              v.                                               COMPLAINT
11
     DAVID BARSKY,
12
                                        Respondent.
13

14
              Petitioner Amazon.com Services LLC (“Amazon”) files this Complaint for entry of a
15
     confession of judgment against Respondent David Barsky, alleging as follows:
16
                                                      I.   SUMMARY
17
              Respondent David Barsky was a third-party seller on Amazon.com. Barsky deceived
18
     Amazon into opening multiple third-party seller accounts without authorization, covertly
19
     operated those fraudulent accounts, sold counterfeit products to Amazon customers through
20
     those accounts, and fabricated invoices to misrepresent his inventory sourcing. Barsky initiated
21
     an arbitration alleging claims arising from Amazon’s suspension of his various accounts. After a
22
     hearing, however, the Arbitrator denied all Barsky’s claims in their entirety, and issued an award
23
     in favor of Amazon on its counterclaims. The Arbitrator awarded Amazon $60,000 in damages,
24
     and further ruled that Amazon was entitled to recover its attorneys’ fees and costs. In lieu of
25
     litigating the amount of the fee award, the parties entered into a settlement agreement, which
26
     provides for entry of a confession of judgment against Barsky.
27

                                                                                Davis Wright Tremaine LLP
     COMPLAINT - 1                                                                       L AW O FFICE S
     4845-1448-3130v.4 0051461-002280                                              920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
                   Case 2:20-cv-00647-JCC Document 1 Filed 04/29/20 Page 2 of 4



                                                 II.    PARTIES
 1
              1.        Amazon.com Services LLC is a Delaware limited liability company with its
 2
     principal place of business in Seattle, Washington.
 3
              2.        David Barsky is an individual residing in Florida.
 4
                                        III.   JURISDICTION AND VENUE
 5
              3.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because
 6
     the parties are citizens of different states. Venue is proper in this Court pursuant to 28 U.S.C.
 7
     § 1391(b)(2) and 9 U.S.C. § 9 because the locale for the underlying arbitration was Seattle,
 8
     Washington, and this judgment arises out of a settlement entered between the parties to resolve
 9
     arbitration proceedings in Seattle, Washington. The Court has personal jurisdiction over Barsky
10
     pursuant to his participation in the arbitration in Washington and by his express consent pursuant
11
     to a settlement agreement between the parties.
12
                                                  IV.    FACTS
13
              4.        Amazon operates the Amazon.com store. Amazon has worked hard to build
14
     customer trust as an online retailer. In addition to its own sales, Amazon partners with third
15
     parties who sell products to customers through Amazon’s online store.
16
              5.        Barsky was a third-party seller on Amazon.
17
              6.        On August 28, 2019, Barsky filed a demand for arbitration (the “Demand”) with
18
     the American Arbitration Association (the “AAA”), entitled David Barsky and Best Warehouse
19
     Deals LLC v. Amazon.com, Inc., Case No. 01-18-0004-4731. The Demand alleged claims
20
     arising from Amazon’s suspension of Barsky’s third-party seller accounts for various violations
21
     of the parties’ contract and Amazon selling policies. Barsky sought damages of up to
22
     $110,663.85, plus fees and costs. Amazon filed counterclaims against Barsky on
23
     September 12, 2019, for breach of Contract, violation of the Computer Fraud and Abuse Act
24
     (CFAA), and violation of the Washington Consumer Protection Act (CPA).
25
              7.        In its counterclaims, Amazon alleged Barsky defrauded Amazon and its
26
     customers by creating, purchasing, and operating a ring of covert seller accounts without
27

                                                                                 Davis Wright Tremaine LLP
     COMPLAINT - 2                                                                        L AW O FFICE S
     4845-1448-3130v.4 0051461-002280                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
                   Case 2:20-cv-00647-JCC Document 1 Filed 04/29/20 Page 3 of 4




 1 authorization using pseudonyms or other false credentials to deceive Amazon and its customers.

 2 Amazon also alleged it had received numerous complaints that Barsky used these fraudulent

 3 accounts to sell counterfeit products and that Barsky defrauded Amazon and its customers by

 4 fabricating invoices to misrepresent his inventory sourcing. Amazon sought dismissal of

 5 Barsky’s claims, damages of up to $75,000.00, and attorneys’ fees and costs.

 6            8.        On January 17, 2019, the AAA duly appointed Ramina Dehkhoda-Steele as the

 7 Arbitrator in this matter. The parties held an evidentiary hearing on February 10, 2020. The

 8 locale of the arbitration was Seattle, Washington.
 9            9.        On March 12, 2020, Arbitrator Dehkhoda-Steele issued an interim award in

10 Amazon’s favor. Arbitrator Dehkhoda-Steele found that Barsky “was not able to provide any

11 credible evidence or testimony to substantiate [his] claims” and dismissed all Barsky’s claims

12 with prejudice. The Arbitrator concluded that Amazon “presented credible testimony and

13 documentary evidence on each of [its] counterclaims,” for breach of contract and violation of the

14 CFAA and CPA. The arbitrator ordered Barsky to pay Amazon $60,000.00 in damages on its

15 counterclaims, plus attorneys’ fees and costs as the prevailing party on its CPA and CFAA

16 counterclaims. The arbitration award is attached to this Complaint as Exhibit A.

17            10.       Pursuant to the arbitrator’s award, Amazon filed a request for fees and costs in the

18 amount of $194,832.71 on April 3, 2020.
19            11.       Before the issuance of a final award, the parties entered a confidential settlement

20 agreement, which provides for entry of a confession of judgment against Barsky in this Court.

21 The parties’ settlement agreement provides that Washington law governs.

22                                       V.      PRAYER FOR RELIEF
23            Based on the foregoing, Amazon respectfully requests that the Court enter judgment

24 consistent with Barsky’s confession of judgment.

25

26

27

                                                                                    Davis Wright Tremaine LLP
     COMPLAINT - 3                                                                           L AW O FFICE S
     4845-1448-3130v.4 0051461-002280                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
                  Case 2:20-cv-00647-JCC Document 1 Filed 04/29/20 Page 4 of 4




 1            DATED this 29th day of April, 2020.

 2
                                                    DAVIS WRIGHT TREMAINE LLP
 3                                                  Attorneys for Amazon
 4
                                                    By s/ John A. Goldmark
 5                                                     John A. Goldmark, WSBA #40980
                                                       Robert Miller, WSBA #46507
 6                                                     Sara A. Fairchild, WSBA #54419
                                                       920 Fifth Avenue, Suite 3300
 7                                                     Seattle, WA 98104-1610
                                                       Telephone: (206) 622-3150
 8                                                     Email: johngoldmark@dwt.com
                                                                robertmiller@dwt.com
 9                                                              sarafairchild@dwt.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                         Davis Wright Tremaine LLP
     COMPLAINT - 4                                                                L AW O FFICE S
     4845-1448-3130v.4 0051461-002280                                       920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main · 206.757.7700 fax
